DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/30/2021 and 01/26/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 claims an apparatus, and claim 1 claims method. Two different features of inventions. It is improper to write claim 16 to depend on claim 1 because claim 16 fails to further limit the subject matter of the claim upon which it depends. Claim 16 should be written in independent form. Applicant 
Similarly, claim 17 claims a program product, and claim 1 claims method. Two different features of inventions. It is improper to write claim 17 to depend on claim 1 because claim 17 fails to further limit the subject matter of the claim upon which it depends. Claim 17 should be written in independent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards software per se.  The claim recites “an apparatus” but fails to recite any sufficient hardware recitation.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program element comprising computer program code without positively reciting hardware.  The “computer system” and “computer” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray, et al (Pub. No. US 2008/0049624 A1, hereinafter referred to as Ray).

Claim 1 is an independent claim and Ray discloses a method of selecting an encoding specification for encoding audio and/or video data to be streamed (CODEC modification of line-to-line call between two end users, para. [0186]; RTCP stream after call session is established, para. [0013]; real time stream include speech during a call, video data stream…, para. [0107]) between a user-device and a remote device (line-to-line call between two end users (where the originating end user device of the call shows the user-device as claimed, and the terminating/callee end user device shows the remote device as claimed, para. [0186]), the user-device being operable to communicate with the remote device via a digital subscriber line for a portion of a path between the user-device and the remote device (DSL Circuit, 4502 is part of communication path, see FIG. 45), said portion extending between a user-side digital subscriber line modem device (DSL Circuit, see FIG. 45; DSL modem, para. [0141], [0341]) and a digital subscriber line aggregation transceiver device (DSL DSLAM 4504, para. [0306]), the method comprising: 
	at either or both of said user-side digital subscriber line modem device and said digital subscriber line aggregation transceiver device, measuring digital subscriber line performance data (monitoring of broadband access Digital Subscriber Loop connections, para. [0306]; DSL network performance information...captured performance data, para. [0307]; see FIG. 45) in respect of data communications at a plurality of different times on the digital subscriber line between the user-side digital subscriber line modem device and the digital subscriber line aggregation transceiver device (for a given timeframe (which a corresponding network performance data applies) or due to improving changes in captured performance data (showing multiple performance data captured over time), para. [0307]); 
	in dependence on the digital subscriber line performance data measured in respect of data communications at said plurality of different times on the digital subscriber line between the user-side digital subscriber line modem device and the digital subscriber line aggregation transceiver device (DSL circuit network performance, para. [0306] - [0308], see FIG. 45), determining one or more data communication characteristics in respect of data communications (if a DSL circuit suddenly experienced a peak or spike in impulse noise... para. [0307]; other exemplary network performance information parameters that may be captured include..., para. [0308]) over a monitoring period including said plurality of different times on the digital subscriber line between the user-side digital subscriber line modem device and the digital subscriber line aggregation transceiver device (for a given timeframe (which a corresponding network performance data applies) or due to improving changes in captured performance data, para. [0307]); and 
(CODEC modification of line-to-line call between two end users, para. [0186]; CODEC modification is based on node segment status information, para. [0192]), the selection of said encoding specification being made in dependence on the data communication characteristics determined in respect of data communications over said monitoring period on the digital subscriber line (CODEC modification is based on node segment status information, para. [0192]; node segment status information is based on network performance information, para. [0148]; see also para. [0227], [0275], [0308]).

As per claim 2, claim 1 is incorporated and Ray further discloses wherein the selection step is performed at the user-side digital subscriber line modem device and/or at the digital subscriber line aggregation transceiver device (the T1.413 standard defines methods to dynamically adapt the DSL transport stream…a DSL termination unit may initiate a bit swap to adapt the DSL transport stream, para. [0309]-[0311]).  

As per claim 3, claim 1 is incorporated and Ray further discloses wherein the one or more data communication characteristics in respect of data communications on the digital subscriber line between the user-side digital subscriber line modem device and the digital subscriber line aggregation transceiver device are provided by the user-side digital subscriber line modem device and/or by the digital subscriber line aggregation transceiver device to a remote service optimisation processor for use in the selection step (ethernet management stream with inserted DSL performance data provided to Network Ethernet management system from Ethernet DSLAM, see FIG. 45 – 4502, 4504, 4512, 4506, 4508).  

claim 4, claim 1 is incorporated and Ray further discloses wherein the one or more data communication characteristics in respect of data communications on the digital subscriber line between the user-side digital subscriber line modem device and the digital subscriber line aggregation transceiver device are provided to the user-device and/or to the remote device by the user-side digital subscriber line modem device and/or by the digital subscriber line aggregation transceiver device for use in the selection step (presenting the user with usage statistics of network performance information real-time content…and the ability to selective choose CODEC’s, para. [0277]).  

As per claim 5, claim 3 is incorporated and Ray further discloses wherein the selected encoding specification and/or an indication thereof is provided to said user-device and/or said remote device (presenting the user…the ability to selectively choose CODEC’s, para. [0277]).  

As per claim 6, claim 1 is incorporated and Ray further discloses wherein the step of selecting an encoding specification comprises selecting a coding technology (selectively choose CODEC, para. [0277], CODEC modification…a different codec may be employed for performing the call, para. [0186]).  

As per claim 7, claim 1 is incorporated and Ray further discloses wherein the step of selecting an encoding specification comprises selecting one or more encoding parameters for use in encoding audio and/or video data using a selected coding technology, said one or more encoding parameters controlling or affecting one or more of bit- rate, packet loss concealment or forward error correction for the streaming of said audio and/or video data (one modification that provides a better call capability would be a CODEC change to raise or lower bandwidth of the CODEC (i.e., a CODEC that operates at a different speed), para. [0186]).  

claim 10, claim 1 is incorporated and Ray further discloses wherein the method further comprises using the selected encoding specification at said user-device and/or said remote device to encode said data to be streamed between said user-device and said remote device (in a line-to-line call…one modification that provides a better call capability would be a CODEC change to raise or lower bandwidth of the CODEC (i.e., a CODEC that operates at a different speed), para. [0186]).  

As per claim 11, claim 10 is incorporated and Ray further discloses wherein the method further comprises streaming the encoded data between said user-device and said remote device via the digital subscriber line (see para. [0186], FIG. 45).  

As per claim 12, claim 1 is incorporated and Ray further discloses wherein the communication characteristics in respect of data communications on the digital subscriber line between the user-side digital subscriber line modem device and the digital subscriber line aggregation transceiver device include one or more characteristics selected from the following: 
characteristics associated with communication speed (maximum attainable data rate, para. [0308]); 
characteristics associated with communication delay and/or delay variation; 
characteristics associated with reliability; 
characteristics associated with data loss; 
characteristics associated with communications quality.  

As per claim 13, claim 1 is incorporated and Ray further discloses wherein the user-device is located in a local area network and the remote device is located in an external communications network outside said local area network, the user-device being operable to communicate via at least one local area network (telecommunications switching systems today provide for Internet protocol communications between two end-points within a network or a different network to be terminated to a far end-point, para. [0016]; CCM (gateway as claimed) receives incoming call and determines whether terminating line is available and routes call, para. [0187]-[0189]).  

As per claim 14, claim 1 is incorporated and Ray further discloses wherein the step of measuring digital subscriber line performance data comprises measuring physical layer performance data (signal-to-noise ratio, errored seconds-line or severely errored seconds-line network performance information captured, para. [0308]).  

As per claim 15, claim 1 is incorporated and Ray further discloses wherein the step of selecting an encoding specification for a communication session is performed prior to the initiation of that communication session (line state information may be used to facilitate…call setup control with CODEC selection choice, para. [0193]).  

As per Claim 16, claim 1 is incorporated and Ray further discloses an apparatus (see para. [0109], [0132]).

As per claim 17, claim 1 is incorporated and Ray further discloses a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer to perform the steps of a method as claimed in claim 1 (see para. [0109], [0132]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray as applied to claim 1 above, and further in view of Kikuiri, et al (Pub. No. US 2013/0159005 A1, hereinafter referred to as Kikuiri).

As per claim 8, claim 1 is incorporated and Kikuiri further discloses wherein the method further comprises selecting a decoding specification for decoding audio and/or video data that has been streamed between said user-device and said remote device (audio decoding from a stream…in response to extraction of the long-term encoding scheme information (extracted from a stream)…selecting, from a plurality of different audio decoding schemes, an audio decoding scheme, para. [0019]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Kikuiri’s decoding specification for an encoded stream with Ray’s encoding for a stream between users because it would have allowed for more efficient overall stream processing by selecting appropriate decoding schemes based on the stream’s original encoding scheme.

As per claim 9, claim 8 is incorporated and Kikuiri further discloses wherein the decoding specification is selected in dependence on the encoding specification selected for encoding said audio and/or video data to be streamed between said user-device and said remote device (audio decoding from a stream…in response to extraction of the long-term encoding scheme information (extracted from a stream) which indicates a set of common audio encoding schemes used to generate the coded sequences of the frames, selecting, from a plurality of different audio decoding schemes, an audio decoding scheme used commonly to decode the coded sequences of the frames, para. [0019]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Kikuiri’s decoding specification for an encoded stream with Ray’s encoding for a stream between users because it would have allowed for more efficient overall stream processing by selecting appropriate decoding schemes based on the stream’s original encoding scheme.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2015/0200826 A1 – generally teaches selecting an audio codec for a VoIP session between computing devices.
JP 2005/184415 A – generally teaches a subscriber terminal determining a suitable encoding method based on measured line speed of a digital subscriber line.
Pub. No. US 2012/0120043 A1 – generally teaches selecting an decoding scheme based on an encoding scheme.
WO 2006/025489 A1 – generally teaches selecting a decoder according to a codec scheme of an encoded stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448